Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication is in response to the application filed 10/27/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-20 are directed to a method (i.e., a process).  Accordingly, claims 1- 20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claims 1, 5 and 8includes limitations that recite an abstract idea.
Specifically, independent claim 1 recites:
A computer implemented method, for linking healthcare consumer's access demand to available provider healthcare capacity, the method comprising: identifying and registering consumer, delivering consumer preference for care type access, utilizing analytics from an artificial intelligence-based processing model, wherein the plurality of data sources include capacity data from suppliers, cost data, quality data  and application programming interface data from payors and providers and assigning options of access to consumer.  

Specifically, independent claim 5 recites:

A computer implemented method for receiving and transmitting supplier's access capacity data from a cloud-based server processing structure comprising: utilizing multiple processors, communicating with supplier's transceiver, utilizing an interoperable transactional capacity standard, linking supplier's capacity data to an artificial intelligence-based processing model.  

Specifically, independent claim 8 recites:
A method for automated processing of healthcare application programming data (API) information, comprising: creating on a plurality of cloud server network devices on a cloud communications network, a plurality cloud hardware resources comprising in processing of API data from, Patient Access, Provider Directory, Payor-to Payor Data APIs, analytics outputs for payor claims and clinical data, as well as provider electric health records data, including case management and prior authorization criteria and data.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because matching a patient, who has a registered profile, consumer preferences and criteria with a healthcare provider all relates to managing healthcare services/interactions between people. Also, accessing capacity data, transactional capacity standard and linking supplier's capacity data, processing data regarding patient access, provider directory, insurance claims, clinical, health records, case management and prior authorization criteria all relates to managing healthcare services/administrative business/interactions between people.
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 2-4, 6-7 and 9-20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 3-6, 10 and 18, these claims merely recite specific kinds of data such as registration data, preference evaluation data, transactional capacity standard data, cost breakdown data and of pricing model data. Claims 2, 11, 16-18 and 20 recite determining steps such as identifying, registering and authenticating a customer, removing and or adding adjustable criteria and integrating quality data, chart data, supplier domains with capacity and monitoring the cost. Claims 7, 9 and 19-20 recite displaying curated capacity options, healthcare cost data, healthcare quality indicators and monitoring coast/price data with a notification.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 1 (similar to claims 5 and 8), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer implemented method, for linking healthcare consumer's access demand to available provider healthcare capacity, the method comprising: identifying and registering consumer, delivering consumer preference for care type access, utilizing analytics from an artificial intelligence-based processing model, wherein the plurality of data sources include capacity data from suppliers, cost data, quality data  and application programming interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) data from payors and providers and assigning options of access to consumer.  

Specifically, independent claim 5 recites:

A computer implemented method for receiving and transmitting supplier's access capacity data (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) from a cloud-based server processing structure comprising: utilizing multiple processors, communicating with supplier's transceiver, utilizing an interoperable transactional capacity standard, linking supplier's capacity data to an artificial intelligence-based processing model (conventional computer implementation as noted below, see MPEP § 2106.05(f)).  

Specifically, independent claim 8 recites:
A method for automated processing of healthcare application programming data (API) information, comprising: creating on a plurality of cloud server network devices on a cloud communications network, a plurality cloud hardware resources comprising in processing of API (conventional computer implementation as noted below, see MPEP § 2106.05(f)) data from, Patient Access, Provider Directory, Payor-to Payor Data APIs, analytics outputs for payor claims and clinical data, as well as provider electric health records data, including case management and prior authorization criteria and data.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, application interface data, a web application, kiosk, cloud-based server, electronic health operating systems, non-transferable computer readable storage media, cloud server network devices, a controller and a database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving and transmitting supplier's access capacity data,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
For claim 12 (similar to claim 11), regarding the additional limitation “using artificial intelligence neural network nodes that allow the supplier to develop and select criteria from a plurality of data including but not to time, place, cost and price in order to optimize utilization of resources thereby increasing capacity”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 13 (similar to claim 13), regarding the additional limitation “using said neural network nodes to establish an algorithmic process and machine learning for the supplier to enhance decision making from data and outputs from an artificial intelligence-based processing model”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 14 (similar to claim 11), regarding the additional limitation “providing availability of a data from numerous nodes that filter supplier decisions in a manner that a user can choose options to set a price with a plurality of option criteria including but not limited to a buy now fixed bid, reverse bid, reserve price with incremental bid minimums, that adhere to a supplier configured logic within a pricing domain and node setting”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
For claim 15 (similar to claim 13), regarding the additional limitation “providing availability of a data from numerous nodes that filter supplier decisions in a manner that a user can choose options to set a price with a plurality of option criteria including but not limited to a buy now fixed bid, reverse bid, reserve price with incremental bid minimums, that adhere to a supplier configured logic within a pricing domain and node setting”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 15-16, 18 and 20 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 2-4, 16-17 and analogous independent claim 5 with its dependent claims 6-7, analogous independent claim 8 with its dependent claims 9-15, 18 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 1, regarding the additional limitations of the processor, application interface data, a web application, kiosk, cloud-based server, electronic health operating systems, non-transferable computer readable storage media, cloud server network devices, a controller and a database, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receiving and transmitting supplier's access capacity data,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 1 and analogous independent claims 5 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claim 2-4, 6-7, 9-11, 16-18, there is no additional elements.
In dependent claims 12-15 and analogous dependent claim 11, regarding the additional limitation of “using artificial intelligence neural network nodes that allow the supplier to develop and select criteria from a plurality of data including but not to time, place, cost and price in order to optimize utilization of resources thereby increasing capacity,”, “using said neural network nodes to establish an algorithmic process and machine learning for the supplier to enhance decision making from data and outputs from an artificial intelligence-based processing model”, “providing availability of a data from numerous nodes that filter supplier decisions in a manner that a user can choose options to set a price with a plurality of option criteria including but not limited to a buy now fixed bid, reverse bid, reserve price with incremental bid minimums, that adhere to a supplier configured logic within a pricing domain and node setting” and “providing availability of a data from numerous nodes that filter supplier decisions in a manner that a user can choose options to set a price with a plurality of option criteria including but not limited to a buy now fixed bid, reverse bid, reserve price with incremental bid minimums, that adhere to a supplier configured logic within a pricing domain and node setting,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the use of “i.e.” in parentheses renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are a part of the claimed invention. See MPEP § 2173.05(d). For the purpose of Examination, these parentheticals throughout the claim will not be given any patentable weight as they are construed as exemplary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rice (U.S. 2022/0108790 A1).
Claim 1:
Rice discloses A computer implemented method, for linking healthcare consumer's access demand to available provider healthcare capacity (See Fig. 1, where the consumer reference module 110 retrieves recommended physicians for patient as consumers mentioned in P0024-P0027.), the method comprising: identifying and registering consumer (See creating patient profile (P0033) for already registered account user (P0035).), delivering consumer preference for care type access (See patient preferences and profile data in P0029.), utilizing analytics from an artificial intelligence-based processing model (See artificial intelligence and machine learning mentioned in P0081, shown in Fig. 5A-5C for matching patient with provider.), wherein the plurality of data sources include capacity data from suppliers, cost data, quality data (See P0042, where accepting new patients serves as capacity data, exemplary user’s accepted insurance company (P0006, P0044) and coupon/discounts (P0008) serves as cost data and in P0092-P0093 providers are rated construed as quality data.) and application programming interface data from payors and providers (See insurance as payors and specialty as types of providers and in [P0044] Brian's client device may allow Brian to input, or the RPC to the API may provide, insurance data, desired medical specialty data and/or location data, as non-limiting examples. In some embodiments, Brian's insurance, specialty and/or location data may be stored within a service profile 530.) and assigning options of access to consumer (See P0090-P0091, where comparing physicians side-by-side, selecting a physician and automatically scheduling an appointment with the physician construes assigning options of access to consumer and in P0041, an exemplary patient can select the option to quickly find a doctor.).  
Claim 4:
Rice discloses for resulting consumer preference evaluation data comprising: extracting, searching and analyzing, consumer data from an artificial intelligence-based processing model (Patient and provider questionnaires (P0078-P0080) used for extracting and searching consumer data are used to calculate percentage confidence for profile matching construe the analyzing. See attributes weighed based-model shown as Fig. 5A-5C and in [P0081] the system may include self-learning via machine learning or artificial intelligence (AI). The attributes that the patient has designated as more desirable may be used as input and/or training data, which one or more machine learning or AI algorithms may use to determine the most desirable attributes.), wherein the plurality of data sources includes unique consumer driven data units and ranked settings (See ranking physicians in P0084, where the highest ranking physician would be one that has been saved as a favorite physician by other users with similar demographic characteristics as a current user searching for a physician. Also see Fig. 5B, with match confidence scores 78%, 72% and 66%.) for such units, including but not limited to facility, provider, network, location and time preferences (See exemplary patient with desired parameters such as availability, accepting new patients and location in P0042, P0044. See more preferences in Table 1, P0054, includes scheduling appointments online and [P0084] rankings may be based on the number of times a physician has actually been scheduled for appointments with users.).  
Claim 8:
Rice discloses A method for automated processing of healthcare application programming data (API) information, comprising: creating on a plurality of cloud server network devices on a cloud communications network, a plurality cloud hardware resources comprising in processing of API data from, Patient Access (See P0015, API 314 as a part of cloud-based server system 120, plurality of devices shown in Fig. 2, where data sources using agent modules construe healthcare providers and patients as mentioned in P0017.), Provider Directory (Taught as care delivery network in [P0109]. Also see exemplary Lung Specialist, Oncology Expert and predefined directory service in P0227-P0235.), Payor-to Payor Data APIs (See Page 8, P0117, Table where third party applications to authenticate and exchange of data, third party ingested data for benchmarking in P0269-P0272 construe payor to payor.), analytics outputs for payor claims and clinical data (See [P0016-P0017] data sources 201 can include healthcare providers (e.g., data can be electronic medical records, lab data), health insurers/payers (e.g., data can be claims records).) as well as provider electric health records data, including case management and prior authorization criteria and data.  
Claim 16:
Rice discloses further comprising: integrating quality data and service charts and related health management best-practice tools, including automated tools, to help a customer and supplier in managing and tracking a procedure or service (Integrating quality is taught in P0010 as physician and patient satisfaction, [P0043] used to improve the system by assigning specific weights to factors that provide the greatest user and/or provider satisfaction and in P0091-P0092 with how an appointment went as a specific factor, identified service to indicate patient satisfaction shown in Fig. 6B rating scale.).
Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stern (US 2020/0342966 A1)
Claim 5:
Stern discloses A computer implemented method for receiving and transmitting supplier's access capacity data from a cloud-based server processing structure comprising (See P0394, where registration and patient appointment construe transmitting supplier's access capacity data received.): utilizing multiple processors, communicating with supplier's transceiver (See multiple processors shown in Fig. 1, 4-5 and transceiver in P0125.), utilizing an interoperable transactional capacity standard, linking supplier's capacity data (See P00348-P0349, P0459, where balancing telemedicine patient load across plural medical facilities including an availability of plural medical personnel at the plural medical facilities construe the capacity of a supplier as a provider.) to an artificial intelligence-based processing model (See [P0465-P0466] an Artificial Intelligence (AI) application on the SaaS 262 balances in real-time cloud resources and/or telemedicine patient load across plural medical facilities by analyzing via one or more AI methods on an AI application.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Rice (U.S. 2022/0108790 A1) in view Stern (US 2020/0342966 A1) further in view of Blom (U.S. 8,635,086 B2).
Claim 2:
Although Rice discloses wherein though a virtual encounter, identifying (See [P0008] Based on the patient or the system or software's input data, a list of recommended physicians that may be compatible is provided as output, possibly directly to the patient as a display on a user interface. The physician directory platform may be integrated with online appointment scheduling, “virtual” visits.) and receiving customer identification and registration (See log registered user in P0034-P0035.).
Stern further teaches component comprising: executing on virtual patient encounter platform for automated processing of customer information including networking services (See Stern’s Abstract, virtual patient encounter.), based in cloud software services (See Fig. 24, cloud computing network mentioned in P0337.), storage services (See P0338 servers, storage, applications, and services.), virtualization services, operating system services and run-time services (See [P0345] The IaaS, PaaS and SaaS include one or more of cloud services 262 comprising networking, storage, server network device, virtualization, operating system, middleware, run-time, data and/or application services, or plural combinations thereof, on the cloud communications network 24.).
Therefore, it would have been obvious to one of ordinary skill in the art of telemedicine before the effective filing date of the claimed invention to modify the method of Rice to include cloud-based software services as taught by Stern to offer reliable access to a server infrastructure network.  
Blom further teaches a multifactor authentication process (See column 5, lines 22-29, column 5, line 56 to column 6, line 3, where face sheets, biometric fingerprinting, checking a identification with a bar-code serve as a multifactor authentication process.). 
Therefore, it would have been obvious to one of ordinary skill in the art of urgent care registration before the effective filing date of the claimed invention to modify the method of Rice and Stern to include a multifactor authentication process as taught by Blom to shorten the wait time that a patient experiences in an emergency room during registration.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over  Rice (U.S. 2022/0108790 A1) in view of Blom (U.S. 8,635,086 B2).
Claim 3:
Rice discloses wherein the registration component includes a plurality of fields comprising: name (P0048), schedule type (P0091), status (P0053 healthcare status), age (P0042) and a web application (P0022 web page using server.) and/or kiosk check-in (See P0021 kiosk for checking in and see registered user and registered account in P0034-P0035. Also see, Fig. 3A, Fig. 3B, P0068, P0070 provider/physician creating a provider/physician profile accessed using NPI number.).
However Blom further teaches a queue name (See column 1, lines 50-65), and/or transmittal of scanned image of federal or state ID (See column 9, lines 29-43, where driving are car construes having a state issued drivers license.), primary, secondary and prescription insurance data (See column 7, lines 43-56, Medicare Secondary Payer, column 5, lines 32-38 Loyalty Cards for discounts. Also see column 10, lines 27-30.).
Therefore, it would have been obvious to one of ordinary skill in the art of urgent care registration before the effective filing date of the claimed invention to modify the method of Rice to include a queue name, and/or transmittal of scanned image of federal or state ID, primary, secondary and prescription insurance data as taught by Blom to shorten the wait time that a patient experiences in an emergency room during registration.  
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (US 2020/0342966 A1) in view  Rice (U.S. 2022/0108790 A1).
Claim 6:
Rice further teaches A method of claim 5, wherein a transactional capacity standard comprising: extracting capacity from provider electronic health operating systems, from a proprietary standard developed for specifically for electronically exchanging capacity data, from a plurality of data sources including inpatient and outpatient facilities' capacity data, for diagnostics, procedural and provider visits types including specialty care (See network of providers (P0024) retrieve information from database extracting capacity from provider electronic health operating systems. See example data formats serve as the proprietary standard developed for specifically for electronically exchanging capacity data. See interface accessing a plurality of sources in P0030, as a network of healthcare provider specialties, urgent emergency treatment, primary care treatment in P0038, pediatrician, neurologist, orthopedic surgeon and importing health records in P0042.).  
Therefore, it would have been obvious to one of ordinary skill in the art of patient/physician matching before the effective filing date of the claimed invention to modify the method of Stern to include extracting capacity from provider electronic health operating systems, a proprietary standard developed for specifically for electronically exchanging capacity data, a plurality of data sources including inpatient and outpatient facilities' capacity data, diagnostics, procedural and provider visits types including specialty care as taught by Rice to better identify medical specialists and the best course of action for a patient with rare conditions or diseases.  
Claim 7:
Rice further teaches A computer implemented method of claim 5 displaying curated capacity options for consumers, the system comprising: a database storing consumer identity data, preference data, profile data as non-transferable computer readable storage media, a controller communicably coupled to the database (See P0021, P0024, where the database receives and generates response and retrieves data.), a user profile component configured for assisting a consumer and configured for developing curated capacity options comprising at least one option based on the user's access preference profile (See P0043-P0044, where the user’s preferences gathered from questions are stored in his/her service profile. See example patient profile data may be received via an RPC into an API in [P0032] where a charge per server call construes developing curated capacity options.).
Therefore, it would have been obvious to one of ordinary skill in the art of patient/physician matching before the effective filing date of the claimed invention to modify the method of Stern to include a user profile component configured for assisting a consumer and configured for developing curated capacity options comprising at least one option based on the user's access preference profile as taught by Rice to better identify any hidden medical cost for the patient’s treatment.  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. 2022/0108790 A1) in view Pilkington (U.S. 2020/0126137 A1).
Claim 9:
Pilkington further teaches A method for claim 1, a computer implemented method for displaying healthcare costs, comprising: providing a processor configured for implementing a healthcare cost estimator, said estimator creating a cost breakdown for use in connection with a healthcare event (See Fig. 2 Client Processor System 110, Fig. 3D and [P0064] For example, the cost breakdown 308 can include a listing of the cost(s) of the one or more services included in the estimate 228, discounts applied to the service costs, and/or an amount expected to be paid by the client's insurance/third-party payer.); said processor configured for presenting a plurality capacity access options to user valued for cost (Shown in Fig. 3E, indicating factors that might change estimated cost mentioned in P0065 construe capacity access options to user valued for cost.).  
Therefore, it would have been obvious to one of ordinary skill in the art of medical cost estimating before the effective filing date of the claimed invention to modify the method of Rice to include implementing a healthcare cost estimator, said estimator creating a cost breakdown for use in connection with a healthcare event and presenting a plurality capacity access options to user valued for cost as taught by Pilkington to know the cost associated with a provider’s medical services before the patient makes an appointment.  
Claim 10:
Pilkington further teaches wherein said component cost breakdowns comprising: evaluating pricing based on the scheduling of services according to the availability within the suppliers scheduling software (See Fig 3F, UI control 316a, as software to ‘Schedule your appointment’ mentioned in P0066. In [P0059] an example notification 226 pushed to the client to inform the client that an estimate 228 has been determined for an ordered or scheduled service and is available for the client to access.).  
Therefore, it would have been obvious to one of ordinary skill in the art of medical cost estimating before the effective filing date of the claimed invention to modify the method of Rice to include evaluating pricing based on the scheduling of services according to the availability within the suppliers scheduling software as taught by Pilkington to save time by making an appointment with an available provider who offers medical service within the patient’s budget and healthcare network.
Claim 11:
Pilkington further teaches wherein said availability is adjustable comprising: removing and/or adding criteria as applicable to increase utilization of supplier's capacity resources (Taught as in P0078 as elasticity estimator construe the removing and/or adding criteria.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical cost estimating before the effective filing date of the claimed invention to modify the method of Rice to include availability is adjustable comprising removing and/or adding criteria as applicable to increase utilization of supplier's capacity resources as taught by Pilkington to give the patient budgetary choices that will affect the cost for medical services.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. 2022/0108790 A1) in view Pilkington (U.S. 2020/0126137 A1) further in view of Marino (U.S. 2019/0295125 A1). 
Claim 12:
Marino further teaches further comprising: using artificial intelligence neural network nodes that allow the supplier to develop and select criteria from a plurality of data including but not to time, place, cost and price in order to optimize utilization of resources thereby increasing capacity (Besides time, place, cost and price, mimicking the brain analyzed in a whole environment  is taught in [P0075] The self learning core program of the system herein disclosed may be composed from multiple modules implementing different AI algorithms optimized for different functions, to mimic the human brain. Furthermore, these modules may have neural network nodes in common so as to comprehensively analyze the whole environment.).
Therefore, it would have been obvious to one of ordinary skill in the art of AI based data mining before the effective filing date of the claimed invention to modify the method of Rice and Pilkington to include using artificial intelligence neural network nodes that allow the supplier to develop and select criteria from data including but not to time, place, cost and price in order to optimize utilization of resources thereby increasing capacity as taught by Marino to identify optimized patterns in improving the supplier’s online experience.
Claim 13:
Marino further teaches further comprising; using said neural network nodes to establish an algorithmic process and machine learning for the supplier to enhance decision making from data and outputs from an artificial intelligence-based processing model (See machine learning taught in P0074-P0075.).
Therefore, it would have been obvious to one of ordinary skill in the art of AI based data mining before the effective filing date of the claimed invention to modify the method of Rice and Pilkington to include using neural network nodes to establish an algorithmic process and machine learning for the supplier to enhance decision making from data and outputs from an artificial intelligence-based processing model as taught by Marino to identify optimized patterns in improving the supplier’s online experience.
Claim 14:
Marino further teaches further comprising: providing availability of a data from numerous nodes that filter supplier decisions in a manner that a user can choose options to set a price with a plurality of option criteria including but not limited to a buy now fixed bid, reverse bid, reserve price with incremental bid minimums, that adhere to a supplier configured logic within a pricing domain and node setting (See AI home system purchase products in a highly informed manner as mentioned in P0089. The advertiser bids (P0090-P0091) does not limited to a buy now fixed bid, reverse bid, reserve price with incremental bid minimums.).
Therefore, it would have been obvious to one of ordinary skill in the art of AI based data mining before the effective filing date of the claimed invention to modify the method of Rice and Pilkington to include providing availability of a data from nodes that filter supplier decisions in a manner that a user can choose options to set a price with a plurality of option criteria including but not limited to a buy now fixed bid, reverse bid, reserve price with incremental bid minimums, that adhere to a supplier configured logic within a pricing domain and node setting as taught by Marino to identify optimized patterns in improving the supplier’s online experience.
Claim 15:
Although Rice discloses to facilitate integration and communication with the supplier community and providing access to the consumer (See exemplary dentist Dana connecting with her Chinese American community of physicians and patients in P0068.), Marino teaches further comprising: using said nodes and subsequent establishing a broader domain environment (See neutral network nodes in common so as to comprehensively analyze the whole environment mentioned in P0076, construe the broader domain environment. Also see monitored biometrics in [P0079-P0080] Example of the fatal diseases or acute conditions are: heart attacks, household accidents, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art of AI based data mining before the effective filing date of the claimed invention to modify the method of Rice and Pilkington to include using nodes and subsequent establishing a broader domain environment as taught by Marino to offer access to a reliable infrastructure network during a medical emergency.
Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. 2022/0108790 A1) in view Nasle (U.S. 9,557,723 B2).
Claim 17:
Nasle further teaches further comprising: integrating supplier domains in combination of proprietary capacity that can intuitively increase utilization by engaging consumers via an information hub that facilitates improving consumer online monitoring capabilities of critical, non-static cost, pricing, quality, access availability criteria in real-time (See non-static frequency is taught in column 28, lines 36-45 and real-time utility pricing is taught in column 2, lines 49-67.).  
Therefore, it would have been obvious to one of ordinary skill in the art of energy pricing before the effective filing date of the claimed invention to modify the method of Rice to include facilitate improving consumer online monitoring capabilities of critical, non-static cost, pricing, quality, access availability criteria in real-time as taught by Nasle to optimally predict monitoring consumer’s cost prior to consumption.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. 2022/0108790 A1) in view Gupta (U.S. 2003/0009355 A1).
Claim 18:
Gupta further teaches wherein said pricing model comprising: estimating and extrapolating dependencies data from healthcare suppliers and payors, including and but not limited to evidence-based authorization criteria, reference-based pricing, health insurance benefits, as well as patient and consumer experience information from supplier and industry related (See Abstract, exemplary dependencies data as healthcare coverage for a family during a catastrophe in P0038 and established in [P0007] communication and data elements affecting transactions such as enrollment/disenrollment, eligibility/benefit inquiries, referral certification and authorization, submission of claims, coordination of benefits, reimbursement for claims, status of claims, and payment of premiums.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare consumer services before the effective filing date of the claimed invention to modify the method of Rice to include estimating and extrapolating dependencies data from healthcare suppliers and payors, including and but not limited to evidence-based authorization criteria, reference-based pricing, health insurance benefits, as well as patient and consumer experience information from supplier and industry related as taught by Gupta to optimally predict monitoring consumer’s cost prior to consumption.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. 2022/0108790 A1) in view Evans (U.S. 2013/0054260 A1).
Claim 19:
Although Rice discloses comprising providing a processor configured for analytics from an artificial intelligence-based processing model as mentioned above, Rice does not explicitly teach healthcare quality indicators. Evans further teaches wherein said computer implemented method for displaying healthcare quality indicators, on healthcare quality data from governmental, non-profit and for-profit quality measurement organizations (See Fig. 3, where the business performance of clinical operations and physician performance construe healthcare quality indicators. See industry, governmental Medicare and Medicaid in P0006 and exemplary non-profit organization in P0102.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare performance management before the effective filing date of the claimed invention to modify the method of Rice to include healthcare quality indicators as taught by Evans to optionally provide feedback and accountability for various types of healthcare organizations.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. 2022/0108790 A1) in view Juneau (U.S. 2020/0105402 A1).
Claim 20:
Although Juneau teaches monitoring the cost of an interaction, as well as cost and pricing elements therein; and providing a notification to the user (i.e., supplier, payor, or consumer) when an element in the decision node or domain occurs relative to a predetermined threshold, or certain level or range (See Fig. 15, where debt of patients and providers owed by patients are high and low risk based on threshold settings mentioned in P0129. See Fig. 3A, Fig. 4, exemplary patient-debtor system (PDS) for tracking information of and notifying healthcare providers of financially delinquent patients mentioned in P0074. Also see Fig. 12A, P0106, where the debt collected decision step serves as a decision node.).  
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare financial delinquency before the effective filing date of the claimed invention to modify the method of Rice to include providing a notification to the user (i.e., supplier, payor, or consumer) when an element in the decision node or domain occurs relative to a predetermined threshold, or certain level or range as taught by Evans to give attention to appropriate financial record keeping.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        12/08/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686